Opinion by
Oliver, P. J.
The sample consists of a metal cylindrical cigarette or cigar lighter, approximately 2)4 inches in length, knd has a small metal ring about H inch in diameter fitted at the bottom. The only witness for the plaintiff, an employee of the corporation, identified the sample but had no knowledge concerning its use. He testified that he had not used it himself nor had he seen it used. It was therefore found that the claim under paragraph 1552 was not established. The claim under paragraph 1527, as amended by the French Trade Agreement (T. D. 48316), was held wholly untenable, as the only provision at 60 percent under paragraph 1527, as modified by the said trade agreement, is one relating to articles "Composed wholly or in chief value of gold or platinum, or of which the metal part is wholly or in chief value of gold or platinum.” Nothing was found in the record to show that these lighters are composed of those precious metals and a casual examination indicated that such was not the case. The protests were therefore overruled and the action of the collector affirmed.